DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the assembly of claim 46 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The abstract of the disclosure is objected to because the last sentence refers to purported merits of the invention.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.


Claim Objections
Claims 25, 41, and 45 are objected to because of the following informalities:  
Claims 25 and 45, the term “a” should be used to positively set forth the “suspending agent” in both claims. 
Claim 41, the claim improperly depends from itself, and should be amended to depend from claim 40. 
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 25-35, 37, 40, 41, 43, and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frederick et al. (US 2014/0144643).
With respect to claim 1, Frederick et al. discloses a formulation (A) [0014], for use in a fracturing fluid [0083], comprising: (i) a fluid (D) comprising an oil phase, wherein said fluid (D) is an inverse emulsion comprising a water-soluble polymer (B) and said oil phase [0014]; and (ii) particles of a water-soluble polymer (C), wherein said particles of said polymer (C) are dispersed in said oil phase as solid discrete particles [0014]; and wherein: fluid (D) comprises at least 15wt% polymer (B) [0014]. See additionally [0047-0049], Examples, and Table 1. Particularly, the  reference teaches in [0014] The present invention provides a method of treating a portion of a subterranean formation that includes: providing a water-in-oil emulsion, inverting the water-in-oil emulsion to form a friction reducing treatment solution, and introducing the treatment solution into the portion of the subterranean formation. The water-in-oil emulsion has an oil phase, an aqueous phase and surfactants. The oil phase (O) and an aqueous phase (A) are present at an O/A ratio of from about 8:1 to about 1:10. The oil phase is present as a continuous phase and contains an inert hydrophobic liquid. The aqueous phase is present as a dispersed phase of distinct particles in the oil phase and includes water and a water-soluble polymer. The water-soluble polymer makes up from 10 to 25 weight percent of the water-in-oil emulsion. The water-in-oil emulsion is inverted by adding it to water to form a friction reducing treatment solution (emphasis added).
The reference shows that water-soluble polymer exists in oil phase even if exiting in the aqueous phase within the oil phase. Water-soluble particles C exist in the oil phase as the fluid (D) is an inverse emulsion comprising a water-soluble polymer (B) and said oil phase. See the Examples and Table 1 for the formulation including multiple water-soluble polymers (solid and liquid forms). 



With respect to claim 26, the reference teaches wherein fluid (D) comprises at least 25wt% polymer (B) [0049].

With respect to claim 27, the reference teaches wherein said formulation (A) has a viscosity of less than 1000cP (see at least claim 6).

With respect to claim 28, the reference teaches wherein said polymer (B) includes a repeat unit which includes an optionally substituted acrylamide of formula I [0058]. Concerning the optional limitations of the claim, the limitations are not required, and therefore, may or may not be present. 

With respect to claim 29, the reference teaches wherein the inverse emulsion comprises at least 15wt% of said oil phase; and less than 70wt% of said oil phase; said inverse emulsion comprises at least 15wt% and less than 50wt% of polymer (B); and polymer (B) incorporates up to 40wt% of water. See [0024], [0048], Example and Table 1. 



With respect to claim 31, the reference teaches wherein said polymer (B) is an ionic polyacrylamide [0009], [0058]. 

With respect to claim 32, the reference teaches wherein said polymer (B) includes 5 - 40mol% of ionic repeat units [0058]. 

With respect to claim 33, the reference teaches wherein said polymer (B) includes a repeat unit which includes an acrylate, sulfonate or pyrrolidone moiety [0018], [0059-0060]. 

With respect to claim 34, the reference teaches wherein said water soluble polymer (C) includes one or more moieties selected from -C(O)NH2, -COO-, and quaternary ammonium [0076].

With respect to claim 35, the reference teaches wherein said water soluble polymer (C), independent of said polymer (B), includes a repeat unit which includes an optionally substituted acrylamide of formula I [0058]. Concerning the optional limitations of the claim, the limitations are not required, and therefore, may or may not be present.



With respect to claim 40, Frederick et al discloses a method of fracturing a subterranean formation, the method comprising contacting the formation with a fracturing fluid which comprises the formulation (A) of claim 1 in combination with an aqueous liquid [0083-0084]. 

With respect to claim 41, the refence teaches further comprising contacting and/or mixing of formulation (A) with water so that the inverse emulsion inverts and polymer (C) mixes with and/or is solubilized by the water [0083-0084].

With respect to claim 43, the refence teaches wherein said polymer (B) includes a repeat unit which includes an optionally substituted acrylamide of formula I [0058]. Concerning the optional limitations of the claim, the limitations are not required, and therefore, may or may not be present.

. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 36, 39, 42, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. in view of Panga et al. (US 2012/0000641).
With respect to claim 36, Frederick et al. discloses the formulation as stated above. However, the reference is silent as to the mean diameter of the water-soluble polymer C. 
Panga et al. teaches a formulation that includes water-soluble polymers that include diameter of at least 100 m for the purpose of suspending a particulate in a fracture fluid [0011], [0099], Table 1. 
It would have been considered obvious to one of ordinary skill in the art to have provided water-soluble particulates sized as claimed in order to provide for a suitable size for suspending in a fracture fluid. 

With respect to claim 39 and 44, Frederick et al. discloses the formulation as stated above. However, the reference is silent as to the diameter range of the water-soluble polymer C. 
Panga et al. teaches a formulation that includes water-soluble polymers that include diameter range that includes between 20m - 200m for the purpose of suspending a particulate in a fracture fluid [0011], [0099], Table 1. 
It would have been considered obvious to one of ordinary skill in the art to have provided water-soluble particulates sized as claimed in order to provide for a suitable size for suspending in a fracture fluid.  


Panga et al. teaches a formulation that includes water-soluble polymers that include diameter of at least 100 m and in the form of at least flakes, or equivalents [0109] or the purpose of suspending a particulate in a fracture fluid [0011], [0099], Table 1. 
It would have been considered obvious to one of ordinary skill in the art to have provided water-soluble particulates sized as claimed in order to provide for a suitable size for suspending in a fracture fluid. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 15 of U.S. Patent No. 10947445. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention are merely a broadened form of the US . .

Allowable Subject Matter
Claims 38 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                             3/10/2022